Opinion issued July 10, 2014




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas


                               NO. 01-13-00276-CV


                      SANDRA BREWER, Appellant
                                       V.
                COLLEGE OF THE MAINLAND, Appellee


                  On Appeal from the 122nd District Court
                         Galveston County, Texas
                    Trial Court Cause No. 10-CV-0474


                                 OPINION
     Sandra Brewer, a former employee of College of the Mainland, sued the

College contending it retaliated against her for filing a complaint of sexual

harassment by her supervisor. The trial court granted summary judgment in the
College’s favor, and Brewer challenges that ruling on appeal. We affirm.

                                  Background

      The summary-judgment evidence showed many of the undisputed relevant

background facts. Brewer worked for the College part-time from February 2006

until December 2008. Initially, Brewer worked as an assistant to Dean Al Bass of

the Physical Education, Leisure Activity, and Wellness Department. In March

2008, Bass reassigned Brewer to work the front desk of the gymnasium.

      On July 5, 2008, all part-time employees of the College were informed that

they would be required to re-interview and go through the hiring process to

continue their employment. On July 30, 2008, Brewer filed a written complaint

against Bass in which she alleged that Bass abused power, made poor management

decisions, and behaved inappropriately by, among other things, asking her to “spy”

on other members of the department and report back to him. Brewer’s complaint

did not include any allegation of sexual harassment. In August 2008, Brewer’s

immediate supervisor, Tige Cornelius, demoted her to “on-call” status and

suspended her for several weeks for attending a meeting during working hours

without permission.

      On October 17, 2008, Brewer filed a sexual harassment complaint against

Bass, alleging that Bass made sexual comments to Brewer and others and touched

                                        2
Brewer inappropriately on a number of occasions. The College investigated and

determined that no sexual harassment had occurred, but that “unprofessional,

consensual conversation of a sexual nature” did occur. It required Bass to attend

counseling and sexual harassment training and refrain from sexually harassing

behavior. Brewer filed a grievance disputing the result of the investigation, which

was denied.

      Brewer’s last day at the College was December 18, 2008, which was the last

day before the College’s winter break. She was told that Cornelius would call her

in January 2009 to advise when the College wanted her to return to work. In

January 2009, Brewer received a voicemail from Cornelius, in which he asked

Brewer to go to work that day. Brewer did not go to work that day, nor did she

return Cornelius’s phone call.

      In February 2009, Brewer filed a Charge of Discrimination with the EEOC

asserting claims of race discrimination and retaliation. She received a right-to-sue

letter and sued the College in February 2010, alleging race discrimination, sexual

harassment, and retaliation.

      In September 2012, the College moved for traditional and no-evidence

summary judgment on all of Brewer’s claims. It included in the motion a plea to




                                         3
the jurisdiction in which it argued that Brewer failed to exhaust her administrative

remedies on her sexual harassment claim.

      Brewer amended her petition to abandon all of her claims except for her

retaliation claim. Her first amended petition, like her original petition, alleged the

following retaliatory acts:

      Plaintiff was questioned by others in the department about her
      complaints, sent home without pay for three weeks and one day, and
      demoted to a position that included doing janitorial work. Plaintiff
      was physically threatened by co-workers, isolated and ultimately let
      go by the Department. Plaintiff’s last day in the Department was
      December 18, 2008.

      On February 28, 2013, the trial court granted the College’s plea to the

jurisdiction on Brewer’s sexual harassment claim and granted the College’s

summary judgment motions.

                                     Discussion

      In her sole issue, Brewer contends that the trial court erred in granting

summary judgment and the plea to the jurisdiction.

A. Standard of Review

      We review a trial court’s summary judgment de novo. Travelers Ins. Co. v.

Joachim, 315 S.W.3d 860, 862 (Tex. 2010). If a trial court grants summary

judgment without specifying the grounds for granting the motion, we must uphold

the trial court’s judgment if any of the grounds are meritorious. Beverick v. Koch
                                          4
Power, Inc., 186 S.W.3d 145, 148 (Tex. App.—Houston [1st Dist.] 2005, pet.

denied). When a party has filed both a traditional and no-evidence summary

judgment motion, we typically first review the propriety of the summary judgment

under the no-evidence standard. See TEX. R. CIV. P. 166a(i); Ford Motor Co. v.

Ridgway, 135 S.W.3d 598, 600 (Tex. 2004).          If the no-evidence summary

judgment was properly granted, we need not reach arguments under the traditional

motion for summary judgment. Ford Motor Co., 135 S.W.3d at 600. When

reviewing a summary judgment, we take as true all evidence favorable to the

nonmovant, and we indulge every reasonable inference and resolve any doubts in

the nonmovant’s favor. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661

(Tex. 2005).

      To prevail on a no-evidence motion for summary judgment, the movant

must establish that there is no evidence to support an essential element of the

nonmovant’s claim on which the nonmovant would have the burden of proof at

trial. See TEX. R. CIV. P. 166a(i); Hahn v. Love, 321 S.W.3d 517, 523–24 (Tex.

App.—Houston [1st Dist.] 2009, pet. denied).      The burden then shifts to the

nonmovant to present evidence raising a genuine issue of material fact as to each

of the elements specified in the motion. Mack Trucks, Inc. v. Tamez, 206 S.W.3d
572, 582 (Tex. 2006); Hahn, 321 S.W.3d at 524.

                                       5
      In a traditional summary judgment motion, the movant has the burden to

show that no genuine issue of material fact exists and that the trial court should

grant judgment as a matter of law. TEX. R. CIV. P. 166a(c); KPMG Peat Marwick

v. Harrison Cnty. Hous. Fin. Corp., 988 S.W.2d 746, 748 (Tex. 1999). A

defendant moving for traditional summary judgment must conclusively negate at

least one essential element of each of the plaintiff’s causes of action or

conclusively establish each element of an affirmative defense. Sci. Spectrum, Inc.

v. Martinez, 941 S.W.2d 910, 911 (Tex. 1997).

B. Applicable Law

      Both Title VII and the Texas Commission on Human Rights Act prohibit

employers from retaliating against employees for engaging in protected activities,

including opposing a discriminatory practice, making a charge, or filing a

complaint. See 42 U.S.C.S. § 2000e–3(a) (LexisNexis 2005); TEX. LAB. CODE

ANN. § 21.055 (West 2006). The law governing retaliation claims under Title VII

and the TCHRA is largely identical.1 See Pineda v. United Parcel Serv., Inc., 360
F.3d 483, 487 (5th Cir. 2004); see also TEX. LAB. CODE ANN. § 21.001(1);

Quantum Chem. Corp. v. Toennies, 47 S.W.3d 473, 476 (Tex. 2001).


1
      The TCHRA and Title VII are no longer analogous “where pay discrimination
      complaints are concerned,” but there is no allegation of pay discrimination in this
      case. Prairie View A&M Univ. v. Chatha, 381 S.W.3d 500, 507 (Tex. 2012).
                                           6
      To establish a prima facie case under Title VII or the TCHRA, a plaintiff

must show that (1) he participated in protected activity, (2) his employer took an

adverse employment action against him, and (3) a causal connection existed

between his protected activity and the adverse employment action. See Burger v.

Cent. Apartment Mgmt., Inc., 168 F.3d 875, 878 (5th Cir. 1999) (Title VII); Dias v.

Goodman Mfg. Co., L.P., 214 S.W.3d 672, 676 (Tex. App.—Houston [14th Dist.]

2007, pet. denied) (TCHRA). The employee must establish that absent his

protected activity, the adverse employment action would not have occurred when it

did. See Gumpert v. ABF Freight Sys., Inc., 293 S.W.3d 256, 262 (Tex. App.—

Dallas 2009, pet. denied); McMillon v. Tex. Dep’t of Ins., 963 S.W.2d 935, 940

(Tex. App.—Austin 1998, no pet.). In other words, the plaintiff must prove that he

would not have suffered an adverse employment action “but for” engaging in the

protected activity. Navy v. College of the Mainland, 407 S.W.3d 893, 901 (Tex.

App.—Houston [14th Dist.] 2013, no pet.); see Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 133 S. Ct. 2517, 2533 (2013) (discussing causation requirement for

retaliation claim brought under Title VII). The employee need not establish that

the protected activity was the sole cause of the employment action. Herbert v. City

of Forest Hill, 189 S.W.3d 369, 377 (Tex. App.—Fort Worth 2006, no pet.).

      To prove that a challenged action constitutes an adverse employment action,

                                        7
the plaintiff must show that a reasonable employee would have found the

challenged action materially adverse, meaning that it could well have dissuaded a

reasonable employee from making or supporting a charge of discrimination.

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126 S. Ct. 2405, 2415

(2006); Niu v. Revcor Molded Prods. Co., 206 S.W.3d 723, 731 (Tex. App.—Fort

Worth 2006, no pet.).

      When an employee establishes a prima facie case of retaliation, the burden

shifts to the employer to articulate a non-discriminatory reason for the adverse

employment action. McCoy v. Tex. Instruments, Inc., 183 S.W.3d 548, 554 (Tex.

App.—Dallas 2006, no pet.). If the employer does so, the burden shifts back to the

employee to show that the articulated reasons are pretextual. See Quantum Chem.

Corp. v. Toennies, 47 S.W.3d 473, 482 (Tex. 2001) (plaintiffs pursuing claims

under TCHRA must “show that discrimination was a motivating factor in an

adverse employment decision”). “To carry this burden, the plaintiff must rebut

each non-discriminatory or nonretaliatory reason articulated by the employer.”

Navy, 407 S.W.3d at 900–01 (quoting McCoy v. City of Shreveport, 492 F.3d 551,

557 (5th Cir. 2007)).




                                        8
C. Analysis

      Brewer contends that the College was not entitled to summary judgment on

her retaliation claim because the summary-judgment evidence demonstrated that

there was a fact issue regarding whether she was subjected to adverse employment

actions that were causally connected to her sexual harassment complaint. Brewer

supported her response to the motion for summary judgment with her own

affidavit. In it, she averred that the College took the following retaliatory adverse

actions after she filed her internal sexual harassment complaint in October 2008:

         • Brewer was “questioned by others in the department about her
           complaints, . . . physically threatened by co-workers, [and] isolated.”

         • Brewer was “sent home without pay for three weeks and one day, and
           demoted to a position that included doing janitorial work.”

         • Brewer was terminated by the College in December 2008.2

Brewer also adduced evidence regarding actions taken against co-workers by Bass

after Brewer filed her lawsuit against the College:

         • After a co-worker, Jeannette Slaughter, was listed as a witness in
           Brewer’s case, Bass told Slaughter that the lawsuit was his
           opportunity to “get her” and tried to bargain for Slaughter’s silence by
           telling her that he wouldn’t “tak[e] action” against her.

         • Bass denied the request of Lindsey Sorenson, another co-worker, for a
           government clearance investigative report, unless she provided him

2
      Brewer also averred that her December 2008 termination was retaliation for filing
      her EEOC charge.
                                          9
            information regarding Brewer’s case.

      1. No-Evidence Summary Judgment

      The College contended that there was no evidence to support the second and

third elements of Brewer’s claim of retaliation—that an adverse employment

action occurred, and that there was a causal link between the protected activity and

the adverse action. 3 Thus, Brewer bore the burden to adduce evidence raising a

genuine issue of material fact as to both of these elements. See Mack Trucks, Inc.,
206 S.W.3d at 582; Hahn, 321 S.W.3d at 524.

         a. Questions, threats, and isolation of Brewer

      Brewer contends that she raised a fact issue by averring that she “was

questioned by others in the department about her complaints, . . . physically

threatened by co-workers, [and] isolated” after she filed her internal sexual

harassment complaint.     But Brewer’s summary-judgment evidence does not

identify who questioned her, nor does it describe the nature of the questions, or

whether the College knew about the questioning.         Likewise, Brewer did not

identify who physically threatened her, nor did she describe the nature of the

threats or whether the College knew about them. With respect to her statement that

she was isolated, she gives no detail about how she was isolated or who was

3
      It is undisputed that Brewer’s October 17, 2008 internal sexual harassment
      complaint and her February 2009 EEOC complaint constitute protected activity.
                                        10
involved.

      The “discrimination laws are not designed to set forth a ‘general civility

code for the American workplace.’” Carlton v. Houston Cmty. Coll., No. 01-11-

00249-CV, 2012 WL 3628890, at *19 (Tex. App.—Houston [1st Dist.] Aug. 23,

2012, no pet.) (quoting Burlington N. & Santa Fe Ry. Co., 548 U.S. at 68, 126 S.

Ct. at 2415). Merely being asked questions about a complaint, without more,

would not dissuade a reasonable employee from making or supporting a charge of

discrimination. See Burlington N. & Santa Fe Ry. Co., 548 U.S. at 68, 126 S. Ct.

at 2415; see also Cox v. Waste Mgmt. of Tex., Inc., 300 S.W.3d 424, 438 (Tex.

App.—Fort Worth 2009, pet. denied) (employer’s forcing employee to attend

meeting with alleged harasser, where employee was questioned about complaint,

was not adverse employment action for purposes of retaliation claim). Moreover,

ostracism by fellow employees is not a materially adverse employment action that

constitutes retaliation. See Muniz v. El Paso Marriott, 773 F. Supp. 2d 674, 682

(W.D. Tex. 2011).

      Even assuming that the general questioning, threats, and isolation about

which Brewer complains constituted adverse actions, the College would only be

liable for them if “supervisory or management personnel . . . (1) orchestrated the

harassment of the plaintiff by other employees, or (2) knew about the harassment

                                       11
and acquiesced in such a manner as to condone it.” See McGowan v. City of

Eufala, 472 F.3d 736, 743 (10th Cir. 2006). Taking all of Brewer’s evidence

regarding these actions as true, she adduced no evidence raising a fact issue about

whether the College’s supervisory or management personnel orchestrated or knew

about the questions, threats, or isolation. Accordingly, her evidence regarding

these alleged adverse actions fails to raise a fact issue to defeat summary judgment.

See id.

          b. Retaliation against Brewer’s co-workers

      Brewer next contends that she raised a fact issue by adducing summary-

judgment evidence demonstrating that Bass retaliated against Brewer by trying to

influence two of Brewer’s co-workers, Slaughter and Sorenson, not to provide

testimony in Brewer’s favor and to provide Bass with information regarding

Brewer’s lawsuit, respectively. However, Brewer cites no authority, and we have

found none, supporting Brewer’s contention that a supervisor’s retaliation against

Brewer’s co-workers, after Brewer no longer worked for the College, constitutes

an adverse employment action against Brewer. Accordingly, this evidence does

not raise a fact issue regarding whether an adverse employment action against

Brewer occurred. See Dias, 214 S.W.3d at 676 (evidence must show adverse

employment action against employee to survive summary judgment on retaliation

                                         12
claim).

      2. Traditional Summary Judgment

      In its traditional motion, the College argued that the evidence conclusively

proved that Brewer’s alleged demotion and suspension cannot be the basis for her

retaliation claim because they are not causally connected to her October 2008

sexual harassment complaint.     Likewise, the College contends it conclusively

proved that Brewer was not terminated in December 2008.

          a. Demotion and suspension
      The College’s summary-judgment evidence demonstrated that Brewer

averred in her EEOC charge that her demotion to “on-call” status and her

suspension without pay occurred in August 2008.           The summary-judgment

evidence also included Brewer’s deposition, in which Brewer agreed that her

demotion to “on-call” status and her suspension occurred before she filed her

sexual harassment complaint in October. Accordingly, the College argued, Brewer

could not show that her demotion and suspension were causally connected to her

sexual harassment complaint, because they occurred before she made the

complaint. See Navy, 407 S.W.3d at 901; see also Allbritain v. Tex. Dep’t of Ins.,

No. A-12-CA-431-SS, 2014 WL 272223, at *10 (W.D. Tex. Jan. 23, 2014) (where

adverse action occurred before the protected activity, no retaliation claim could be


                                        13
sustained because of the lack of causal link).

     In her summary-judgment response, Brewer argued that, contrary to the

College’s claims, “[t]he retaliatory actions took place after the complaint and not

before.” However, the only evidence of an alleged demotion and suspension she

presented in support of this argument was the following statement in her affidavit:

“After I filed my internal complaint of discrimination, I was . . . sent home without

pay for three weeks and one day, and demoted to a position that included doing

janitorial work.” Brewer did not address the College’s evidence, including her

own deposition testimony, showing that her demotion and suspension occurred in

August 2008. Because the affidavit does not address its divergence from Brewer’s

earlier deposition testimony on this point, it cannot defeat the summary-judgment

evidence showing that Brewer’s demotion and suspension occurred in August

2008, before she filed her sexual harassment complaint. See Farroux v. Denny’s

Rests., Inc., 962 S.W.2d 108, 111 (Tex. App.—Houston [1st Dist.] 1997, no pet.)

(if witness’s affidavit contradicts earlier deposition testimony then affidavit must

explain reason for change or court will assume sole purpose of affidavit was to

avoid summary judgment). Accordingly, the summary judgment evidence showed

that Brewer’s suspension and demotion came before—and thus were not causally

connected to—her sexual harassment complaint. See Navy, 407 S.W.3d at 901 (to

                                         14
prevail on retaliation claim, evidence must show that plaintiff would not have

suffered adverse employment action “but for” engaging in protected activity).

         b. Termination in December 2008
     The College’s summary-judgment evidence established that Brewer admitted

that she was asked but declined to come to work in January 2009 and, therefore,

Brewer could not survive summary judgment by claiming that she actually was

terminated in December 2008.

     Brewer’s summary-judgment response did not address her admission in her

deposition regarding her supervisor’s request that she return to work in January

2009. The only summary-judgment evidence regarding her termination is in her

summary-judgment affidavit, which says that she was “ultimately let go by the

Department” and that her “last day in the Department was December 18, 2008.”

Because the affidavit does not address its divergence from Brewer’s earlier

deposition testimony on this point, it cannot defeat the summary-judgment

evidence showing that Brewer was employed by the College after December 2008

and that she was asked to return to work but chose not to. See Farroux, 962
S.W.2d at 111 (if witness’s affidavit contradicts earlier deposition testimony then

affidavit must explain reason for change or court will assume sole purpose of

affidavit was to avoid summary judgment).


                                        15
         Brewer also averred that her alleged termination in December 2008 was

retaliation for filing her EEOC charge of race discrimination and retaliation.

However, it is undisputed that Brewer filed her EEOC charge in February 2009,

two months after she claims to have been terminated. Taking all of Brewer’s

evidence as true, the evidence fails to raise a fact issue regarding causation. See

Navy, 407 S.W.3d at 901 (plaintiff must prove that he would not have suffered

adverse employment action “but for” engaging in protected activity); see also

Allbritain, 2014 WL 272223, at *10 (where termination occurred before filing of

EEOC complaint, no retaliation claim could be sustained because of lack of causal

link).

         The trial court properly granted summary judgment on Brewer’s only live

claim, her retaliation claim.    Brewer also complains about the grant of the

College’s plea to the jurisdiction which was directed solely at her sexual

harassment claim, but Brewer abandoned that claim when she amended her

petition in response to the plea. Accordingly, we overrule Brewer’s sole issue.




                                        16
                                   Conclusion

      We affirm the judgment of the trial court.



                                             Rebeca Huddle
                                             Justice

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        17